 In theMatter ofVERMONT COPPER COMPANY,INC.,andUNITEDMINEWORKERS OF AMERICA, DISTRICT 50Case No. 1-R-1731.-Decided March 10, 1944Mr. Stanley C. Wilson,of Chelsea, Vt., for the Company.Mr. Harold Roitman,of Boston, Mass., for the Union.Mr. Joseph W. Kulkis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America, Dis-trict 50, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofVermont Copper Company, Inc., Strafford, Vermont, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Samuel G. Zack, Trial Exam-iner.Said hearing was held at White River Junction, Vermont, onFebruary 3, 1944.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on the is-sues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby aflirnied.The parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYVermont Copper Company, Inc., is a Vermont corporation engagedin the mining and milling of copper ore at Strafford, Vermont. TheCompany monthly purchases materials, consisting of steel, explo-sives, and chemicals amounting in value to approximately $25,000, ofwhich 75 to 80 percent is obtained from points outside the State ofVermont.The Company currently ships each month approximately55 N. L.R B., No. 68.368 VERMONT COPPERCOMPANY, INC.369500 tons of copper concentrates valued at about $20,000 to points out-side the State of Vermont.We find that the Company is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District 50, is alabor organiza-tion admitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONOn December 28, 1943, the Union advised the Company that it rep-resented a majority of the Company's employees and requested theCompany to recognize it as the exclusive bargaining representative ofthe employees within an alleged appropriate unit.On December 31,1943, the Company refused to accord the Union such recognition unlessand until the Union was certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees within the unit hereinafter found to be appro-priate.1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit composed of all production and maintenanceemployees, excluding executives, supervisory and clerical employeesand guards.The Company contends that all employees of the Com-pany, excluding only the manager, mine and mill superintendents andthe mine foreman, constitute an appropriate unit.The parties are,therefore, in particular disagreement as to the inclusion or exclusionof shift bosses, master mechanic, chief engineer, clerical and office em-ployees, draftsmen and engineers, guards, and the boss carpenter.Shift bosses:These employees are in complete charge on the nightshift and exercise all the ordinary powers of a foreman, whole theparties would exclude; they have direct supervision of employees andthe authority to discharge.We shall exclude them.Master Diecha'lic:This employee is in complete charge of 15 to 20mechanics and laborers.He has the authority to hire and dischargethose employees under his supervision; we shall, therefore, excludehim.IThe report of the Field Examiner shot, s that the Union submitted SS membership cardsbearing apparently genuine signatures ; 73 of the cards bear names appearing on the .Ianu-arr 7, 1944, pay roll of the Company, which contains the antics of 131 persons within thealleged appropi late unit,,75129-44-vol 5a2a 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDDraftsmen and Engineers:The draftsmen and engineers are en-gaged in the surveying and mapping of the Company's propertiesunder the supervision of the Chief Engineer.All these employees arerequired to have technical training for the proper performance oftheir duties, and have functions and interests different from those ofthe ordinary production and maintenance workers.We shall, there-fore, exclude draftsmen and engineers.Clerical and O face Employees:The duties of these employees areseparate and distinct from those performed by the production andmaintenance employees. In accordance with our usual practice, weshall exclude clerical and office employees from the unit.O-cards:The guards, of whom there are three in number, are armedbut not militarized.Their primary function is to patrol the plant forthe purpose of preventing fires and detecting fire hazards.They arealso charged with the duty of keeping the fire equipment in properworking order. Since these guards are not militarized and their func-tions are those of ordinary watchmen, we shall include them within theunit.However, we shall exclude the day guard, who the record showshas effective supervisory authority over the two guards assigned to theother shifts.This ^mployee has direct supervision of four or fiveother carpenters, who are engaged in the repair and maintenance ofthe Company's buildings.He has the authority to discharge thoseunder his supervision; we shall, therefore, exclude hint.Accordingly, we filed that all production and maintenance em-ployees of the Company, including guards, but excluding clerical andoffice employees,' the day guard, master mechanic, draftsmen andengineers, boss carpenter, shift bosses, mine foreman, mine and millsuperintendents, executives, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchange in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit, who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.2We find that the paymaster, purchasing agent, and assistants fall within the abovecategory of clerical and office employees VERMONT COPPERCOMPANY, INC.371DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Vermont CopperCompany, Inc., Strafford, Vermont, an election by secret ballot shallbe conducted as early as possible,but not later thanthirty (30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notben rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by the United Mine Work-ers of America, District 50, for the purposes of collective bargaining.Mn. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.